Citation Nr: 1709481	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  07-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a larynx injury. 

2.  Entitlement to a rating in excess of 10 percent for a left heel ulcer.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1965.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  It is now under the jurisdiction of the RO in Providence, Rhode Island.  

The Board notes that the rating criteria for scares were revised effective October 23, 2008.  However, the revised rating criteria are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  Since the Veteran's claim was received prior to October 23, 2008, and there has been no request by the Veteran or his representative for consideration under the new regulations, the newly revised criteria have not been considered in this case. 

In February 2010, the Veteran testified during a video hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is associated with the claims file.  By a letter in December 2011, the Veteran was informed of the opportunity to appear for another hearing before a Veterans Law Judge who would ultimately decide this case. The Veteran did not respond to the letter and, therefore, the Board may proceed with a decision.

In April 2010 and October 2013, the Board remanded the case to the RO for further development and adjudicative action.

In a September 2013 informal hearing presentation, the Veteran's representative raised a claim of entitlement to service connection for a low back injury and a claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board referred these issues to the AOJ in the October 2013, yet no action appears to have been taken.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board remanded the Veteran's larynx injury increased rating claim in October 2013 to obtain another VA examination that included pulmonary function testing (PFT), as the August 2010 VA examination failed to include this information.  The Board explained that PFT results showing Forced Expiratory Volume in one second (FEV-1) could entitle the Veteran to a higher rating for his larynx injury under 38 C.F.R. § 4.87, Diagnostic Code 6520.

A VA examination was performed in April 2014.  The VA examiner reviewed the Veteran's file, examined him in person, and diagnosed him with chronic laryngitis.  The VA examiner noted that the Veteran has laryngeal stenosis, including residuals of laryngeal trauma.  The VA examination form instructed the VA examiner to conduct PFT and record the results in the diagnostic testing section.  There is no evidence of PFT in the diagnostic section or anywhere else in the VA examiner's report.  The VA examiner recorded that the functional impact of the Veteran's larynx disability is difficulty with exertion due to his dyspnea, other respiratory problems, and hoarseness. 

The RO identified this error in a July 2014 VA examination worksheet and requested the VA examiner provide results of PFT.  A note signed by the VA examiner in August 2014 indicates that PFT was conducted in July 2014 and then described the results generally.  However, the record does not appear to include the actual testing results and specific data needed to evaluate the Veteran's larynx disability under Diagnostic Code 6520.  

The Board remanded the Veteran's claim for entitlement to an increased rating for the left heel ulcer to schedule the Veteran for a new VA examination and have the AOJ adjudicate the claim based on all the relevant records.  The April 2014 VA examiner completed forms evaluating the Veteran's foot condition.  The Veteran reported throbbing pain in his left heel and the VA examiner noted moderate left heel pain, but normal gait and no assistive devices.  The VA examiner noted the Veteran has pain on weight bearing, but failed to note which side was affected, and also noted that the Veteran has no scars related to this condition.  The VA examiner reported that no diagnostic testing had been conducted.  As for the functional impact, the VA examiner reported that the Veteran's left heel becomes sore after he walks four to five blocks, but he has no trouble sitting or standing.  In the part of the VA examiner's report that described the Veteran's various scar conditions, the VA examiner did not describe the scar on the Veteran's heel.  

This VA examination report is inadequate to resolve the Veteran's claim.  The Veteran has been rated under the diagnostic code for scars of the trunk or extremities for his left heel ulcer, yet the VA examiner found no scars associated with the Veteran's condition without providing any rationale for this finding.  The VA examiner described a functional impairment of pain after walking four to five blocks, but did not explain the etiology of this pain.  It is unclear whether this pain results from his scar over the ulcer or whether this pain represents an underlying condition with the Veteran's foot.  Given VA's duty to maximize the Veteran's compensation, further clarity is needed as to whether the Veteran's service-connected condition manifests only in a scar or whether there is also a structural impairment to his foot.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development above, a VA examination should be conducted by an examiner with appropriate expertise to determine the current nature and severity of the Veteran's service-connected residuals of a larynx injury.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should indicate on the examination report that the claims folder was reviewed before the examination took place, including noting review of October 2013 remand directives, the April 2014 VA examination report, the note signed August 2014 reflecting the Veteran's spirometry, and this remand.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.  The VA examiner must conduct pulmonary function testing and include the data associated with this testing.  

3.  After completing the development in item 1 above, a VA examination should also be conducted by an examiner with appropriate expertise to determine the current nature and severity of the Veteran's service-connected ulcer, left heel.  The entire claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should indicate on the examination report that the claims folder was reviewed before the examination took place, including noting review of October 2013 remand directives, the April 2014 VA examination report, and this remand.  The VA examiner should specifically note and address the evidence that the Veteran experiences soreness and pain in his heel after walking four to five blocks.  All necessary tests and studies should be accomplished and all clinical findings reported in detail, including diagnostic testing of the left foot.  The VA examiner should identify any left heel disability, including any scars and any structural disability, and complete the corresponding VA examination reports.  

4.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


